ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Jaynes Corporation                            )      ASBCA No. 58985
                                             )
Under Contract No. W912PL-09-C-0009           )

APPEARANCE FOR THE APPELLANT:                        Judith Ward Mattox, Esq.
                                                      Colorado Springs, CO

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     John F. Bazan, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Los Angeles

                                ORDER OF DISMISSAL

       The dispute has been settled.

       The appeal is dismissed with prejudice.

       Dated: 21 May 2014


                                                  ~a_~
                                                  ELiZAETHATUNKS
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58985, Appeal of Jaynes
Corporation, rendered in conformance with the Board's Charter.

       Dated:




                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals